Citation Nr: 0634821	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-38 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date for a total disability 
rating based on individual unemployability (TDIU) due to 
service-connected disabilities prior to October 12, 1999.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from November 1967 to October 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  


FINDINGS OF FACT

1.  The earliest date as of which it is factually 
ascertainable that the veteran was unemployable is his VA 
hospitalization from January 5, 1998, to March 9, 1998, for 
which a temporary total disability rating was assigned from 
January 5, 1998, until March 31, 1998.  

2.  The proper effective date for a TDIU rating is April 1, 
1998.  


CONCLUSION OF LAW

The proper effective date for a TDIU rating is April 1, 1998, 
but not earlier than that date.  38 U.S.C.A. §§ 5101, 5110 
(West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400, 4.16 
(2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

The provisions of 38 U.S.C.A. § 5103(a) require that VA 
notify a claimant of the information and evidence needed to 
substantiate a claim, which information and evidence VA will 
obtain, and which the claimant is expected to provide.  VA 
must request any evidence in a claimant's possession that 
pertains to the claim.  38 C.F.R. § 3.159.  

Generally, the VCAA notice must be provided to a claimant 
before the initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if, 
in response to notice of its decision on a claim for which VA 
has already given the § 5103(a) notice, VA receives an Notice 
of Disagreement (NOD) that raises a new issue, § 7105(d) 
requires VA to take proper action and issue an Statement of 
the Case (SOC) if the disagreement is not resolved, but 
§ 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  

In this case, the veteran received VCAA notification on his 
claim for unemployability in December 2002 and June 2003 
correspondence; however, no additional VCAA letter was 
thereafter issued.  Nonetheless, there is no prejudice to the 
veteran in proceeding without the issuance of the 
aforementioned VCCA notice because the veteran had the 
opportunity to testify in support of his claim for an earlier 
effective date, but declined to do so.  Also, he is 
represented by Counsel who is experienced in his dealings 
with VA and is eminently familiar with the VCAA.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  In this case, the RO made multiple 
attempts to associate the veteran's employment records with 
the claims file.  As there is no indication of the existence 
of additional evidence to substantiate the claim, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.  Specifically, the determination of the 
proper effective date will be made upon the basis of evidence 
already on file.  Moreover, in a June 2005 letter the 
veteran's attorney stated that there was no additional 
argument or evidence to submit.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his 
initial claim for a TDIU, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date.  Even though the notice was  inadequate on this 
element, the Board finds no prejudicial error in the failure 
of the RO to provide notice as to the effective date.  
Dingess v. Nicholson,  19 Vet. App. 473 (2006).  To the 
extent that the claim for an earlier effective date has been 
granted, the RO will assign the effective date and so notify 
the veteran.  No further action is necessary under the 
provisions of the VCAA.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, a September 1971 rating decision granted 
service connection for schizophrenic reaction, hiatal hernia, 
and esophagitis for vocational rehabilitation purposes.  A 
February 1972 rating decision granted service connection for 
(1) residuals of a gastrectomy with erosive gastritis with 
hiatal hernia and esophagitis, assigned an initial 40 percent 
disability rating; (2) latent schizophrenia, assigned an 
initial 30 percent disability rating; shell fragment wound 
scars of the left upper and lower extremities, assigned an 
initial 10 percent rating; and shell fragment wound scars of 
the face and neck, assigned an initial noncompensable 
disability rating.  All of these grants were made effective 
October 6, 1971, and resulted in a combined disability rating 
of 60 percent from that date.  

A December 1974 rating decision reduced the 30 percent rating 
for latent schizophrenia to a noncompensable disability 
rating, effective March 1, 1975.  This resulted in a 
reduction of the combined disability rating from 60 percent 
to 50 percent, effective March 1, 1975.  

A May 1998 rating decision granted service connection for 
post-traumatic stress disorder (PTSD) and (while the service-
connected latent schizophrenia remained noncompensable) 
assigned a 30 percent disability rating effective August 12, 
1997.  

A 100 percent temporary total disability rating, under 
38 C.F.R. § 4.29, based on hospitalization, was assigned 
effective January 5, 1998.  A 30 percent schedular rating for 
the service-connected PTSD was resumed effective April 1, 
1998.  This resulted in a 60 percent combined disability 
rating from August 12, 1997; a 100 percent temporary total 
rating from January 5, 1998 (under 38 C.F.R. § 4.29); and the 
resumption of a 60 percent combined rating effective April 1, 
1998.  

A July 2000 rating decision denied service connection for 
bilateral hearing loss, on the basis that the claim was not 
well grounded.  Under the provisions of the VCAA, that claim 
was readjudicated and denied de novo in February 2002.  The 
veteran initiated an appeal by filing an NOD in April 2002.  

That appeal was rendered moot when a December 2002 rating 
decision granted service connection for bilateral hearing 
loss, which was assigned an initial noncompensable rating and 
granted service connection for tinnitus which was assigned an 
initial 10 percent disability rating.  These grants were made 
effective October 12, 1999 (date of receipt of claim).  This 
resulted in an increase in the combined disability rating 
from 60 percent to 70 percent, effective October 12, 1999.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The December 2003 rating decision which is appealed granted 
service connection for diabetes mellitus, Type II, and 
assigned an initial disability rating of 10 percent, 
effective November 22, 2001, and a 20 percent rating from 
April 1, 2002; granted service connection for impotence, 
which was assigned a noncompensable disability rating from 
January 24, 2003; granted special monthly compensation (SMC) 
based on loss of use of a creative organ from January 24, 
2003; granted a TDIU rating from October 12, 1999; and 
granted basic eligibility to Dependents' Educational 
Assistance from October 12, 1999.  These resulted in an 
increase in the combined disability rating of 60 percent, 
which had been in effect since April 1, 1998, to 70 percent 
effective October 12, 1999.  

Thereafter, in February 2004, the RO granted service 
connection for chronic laryngitis (claimed as a speech 
impediment) and assigned a 10 percent rating from June 5, 
2003.  Service connection was denied for hypertension and for 
vertigo.  This resulted in an increase in the combined 
disability rating from 70 percent to 80 percent, effective 
June 5, 2003.  Also, a May 2005 rating decision denied 
entitlement to separate compensable ratings for tinnitus in 
each ear.  

The December 2003 rating decision determined October 12, 1999 
(date of claim for service connection for hearing loss) to be 
the proper effective date for the veteran's TDIU rating 
because this was the earliest date that he met the 
requirements for a TDIU rating.  The veteran asserts that he 
is entitled to an effective date of January 5, 1997, for the 
grant of a TDIU.

Law and Regulations

Generally, the effective date of an evaluation and award of 
compensation for an increased rating claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2006).  An earlier effective date may be assigned 
when it is factually ascertainable that an increase in 
disability occurred and the claim for increase was received 
within 1 year from that date.  38 C.F.R. § 3.400(o)(2) 
(2006). 

A total rating for compensation may be assigned where the 
schedular rating is less than total when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a) (2006).  

In determining the 60 percent or 40 percent ratings, the 
following disabilities are considered one disability, those: 
resulting from a common etiology or from a single accident, 
or affecting a single bodily system, or multiple injuries 
incurred in action, or incurred as a prisoner of war, or 
disabilities of one or both upper or both lower extremities.  
38 C.F.R. § 4.16(a) (2006).  

The existence or degree of nonservice-connected disabilities 
or previous unemployability status will be disregarded where 
the percentages referred to in 38 C.F.R. § 4.16 for the 
service-connected disability or disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).  

All veterans who are unable to secure and follow 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  

In Lalonde v. West, 12 Vet. App. 377, 380-381 (1999), the 
Veterans Claims Court found that "[a] claim for VA benefits 
must be submitted in the form prescribed by the Secretary.  
38 U.S.C. § 5101; see also Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998) ("[s]ection 5101 is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefits to . . . be paid under the 
laws administered by the Secretary.")."  The Court found 
that the words application and claim were defined by 
regulation as "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit" under the provisions of 
38 C.F.R. § 3.1(p).  

Moreover, any communication or action that demonstrates an 
intent to apply for an identified benefit may be considered 
an informal claim.  See 38 C.F.R. § 3.155(a).  If a claim for 
disability compensation has been granted with respect to 
service connection, but disallowed as noncompensable, certain 
medical evidence received by VA, which evidences "a 
reasonable probability of entitlement to benefits," may be 
accepted as the date of receipt of an informal claim to 
reopen or for increased benefits.  38 C.F.R. § 3.157(a), 
(b)(2)-(3).  

Upon receipt of an informal claim, the VARO must forward a 
formal application form to the claimant.  See id.  Also, if 
an executed formal application form is received by the VARO 
within one year after the date it was sent to the claimant, 
it will be deemed filed on the date the informal claim was 
received.  See id.  

After an informal claim has been received, the Secretary's 
failure to forward a formal application to the claimant may 
toll the one-year period for the claimant to file a formal 
application for benefits.  See Hamilton v. Brown, 4 Vet. 
App. 528, 544-545 (1993) (en banc) (holding that VA's failure 
to forward a formal application form after an informal claim 
had been received tolled the one-year time limit for filing 
the formal application); Servello, 3 Vet. App. at 200 
(holding that receipt of medical evidence was an informal 
claim for increased compensation and VA's failure to send a 
formal application form to the claimant tolled the one-year 
filing period); Quarles, 3 Vet. App. at 137 (same).  

When determining the effective date of an award of 
compensation benefits, the BVA is required to review all the 
communications in the file, after the last final disallowance 
of the claim, that could be interpreted to be a formal or 
informal claim for benefits.  See e.g., Servello, 3 Vet. 
App. at 198.  Any communication or action, indicating an 
intent to apply for benefits under the laws administered by 
VA, from a claimant may be considered an informal claim.  
Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.157(b).  

Under § 3.157(a), a report of examination or hospitalization 
may be accepted as an informal claim for benefits if it meets 
the requirements of § 3.157(b).  The language of 38 C.F.R. 
§ 3.157(b) provides:

Once a formal claim for pension or compensation has 
been allowed or a formal claim for compensation 
disallowed for the reason that the service-
connected disability is not compensable in degree, 
receipt of [evidence listed under (b)(1), (2), or 
(3)] will be accepted as an informal claim for 
increased benefits or an informal claim to reopen.  

The rule governing effective dates for increased ratings 
apply to TDIU claims.  See Hurd v. West, 13 Vet. App. 449, 
451-452 (2000).  The provisions of 38 U.S.C.A. § 5110(a) 
provides that the effective date for an increased rating 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  

The enabling regulation, 38 C.F.R. § 3.400(o)(1) provides 
that the effective date shall be the "date of receipt of 
claim or date entitlement arose, whichever is later.  
However, 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) 
create an exception and provide that the effective date shall 
be the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if a claim is received 
within one year from such date; otherwise, the effective date 
shall be the date of receipt of claim. 

In other words, the effective date of an increased rating is 
the date of ascertainable increase or date of receipt of 
claim, whichever is later, under 38 U.S.C.A. § 5110(a) and 38 
C.F.R. § 3.400(o)(1); unless the ascertainable increase 
precedes receipt of the claim, in which case the effective 
date is the date of ascertainable increase if the claim is 
received within one year thereof under 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  Harper v. Brown, 
10 Vet. App. 125, 126 (1997).  

The provisions of 38 U.S.C.A. § 5110(b)(2) "provides an 
exception to the general rule in section 5110(a) - which, 
'[u]nless specifically provided otherwise in this chapter,' 
precludes the award of an effective date prior to the date of 
application - insofar as section 5110(b)(2) allows a claimant 
to be awarded an effective date up to one year prior to the 
filing of his or her application for an increase if an 
increase to the next disability level is ascertainable and if 
a claim is received within one year thereafter."  Hazan v. 
Gober, 10 Vet. App. 511, 520 (1997).  

It has been held that a claim for a TDIU is reasonably raised 
when a claimant whose schedular rating meets the minimum 
criteria under 38 C.F.R. § 4.16(a) requests entitlement to an 
increased rating and there is evidence of current service-
connected unemployability in the claims file or in records 
under VA control.  Norris v. West, 12 Vet. App. 413, 421 
(1999).  

Analysis

It is clear that the veteran's service-connected gastrectomy 
for erosive gastritis with hiatal hernia and esophagitis, 
rated 40 percent since October 6, 1971, as well as the 
service-connected shell fragment wound scars of the left 
upper and lower extremity, rated 10 percent since October 6, 
1971, were both incurred due to shrapnel injuries from an 
explosion during combat in Vietnam for which the veteran was 
extensive hospitalized beginning in May 1969.  

The question before the Board concerns the veteran's service-
connected psychiatric disability.  Initially, service 
connection was granted in February 1972 for what was 
described as latent schizophrenia and rated 30 percent 
disabling from October 6, 1971.  The combined rating was 
reduced to 50 percent when the rating for latent 
schizophrenia was reduced by the December 1974 rating action 
to a noncompensable disability rating, effective March 1, 
1975, following VA psychiatric evaluation in November 1974.  

So, although there was a combined disability rating of 60 
percent from June 10, 1971, until the 50 percent combined 
rating became effective on March 1, 1975, there was no 
evidence of unemployability during that time.  In fact, a VA 
examination in November 1974 noted that after service the 
veteran had held a job for one year.  He had two years of 
college education and, while his wife worked, he hoped to 
become an architect.

Subsequently, the May 1998 rating decision granted service 
connection for what was described as PTSD and assigned a 30 
percent schedular rating from August 12, 1997, until a 100 
percent temporary total rating, based on VA hospitalization, 
became effective on January 5, 1998 (under 38 C.F.R. § 4.29) 
and a 30 percent schedular rating was resumed effective April 
1, 1998 (following discharge from that VA hospitalization on 
March 9, 1998).  The May 1998 rating decision confirmed and 
continued a noncompensable disability rating for service-
connected latent schizophrenia.  

The question before the Board, although not raised by 
Counsel, is whether the service-connected latent 
schizophrenia and PTSD were one and the same disability, with 
the May 1998 rating decision merely recharacterizing the 
psychiatric disability to include the more recently accepted 
diagnosis of PTSD (first recognized as a disorder in the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
III) in 1980 and was added to the VA Schedular for Rating 
Disabilities in April 1980).  

For the reasons explained, the Board concludes that they were 
one and the same psychiatric entity.  In turn, this means 
that the veteran met the schedular criteria for a TDIU rating 
since August 12, 1997 (date of claim for service connection 
for PTSD and which was also a claim for an increased rating 
for service-connected psychiatric disability, regardless of 
the characterization).  

The service medical records (SMRs) note that during an in-
service psychiatric hospitalization in 1971 the veteran 
complained of hearing voices and having violent thoughts.  He 
had a history of nightmares and had anxiety and extreme guilt 
about his experiences in Vietnam.  He had fallen asleep on 
guard duty, while state-side, and reported that this was 
because he knew there was no one outside the perimeter that 
wanted to kill him.  

PTSD was first formerly diagnosis following VA hospital 
admission in January 1998.  During that hospitalization the 
veteran reported that those rendering in-service psychiatric 
treatment did not understand that he had PTSD.  The discharge 
diagnoses included PTSD but there was no diagnosis of any 
form of schizophrenia.  In fact, the record as a whole shows 
that since the 1998 VA hospitalization he has not displayed 
symptoms of, been treated for or been diagnosed as having an 
active psychotic disorder.  

Even if PTSD is not considered an "injury" within the 
meaning of 38 C.F.R. § 4.16(a) for the purpose of combining 
with other disorders "incurred in action" it does arise 
from the same or common etiology as the service-connected 
gastrectomy for erosive gastritis with hiatal hernia and 
esophagitis and the service-connected shell fragment wound 
scars of the left upper and lower extremity.  As such, it may 
be combined with them for the purpose of arriving at the 60 
percent schedular criteria for a TDIU rating.  However, 
merely meeting this 60 percent schedular criteria is not 
enough, there most also be evidence of unemployability.  

Evidence of unemployability is, in fact, shown in the January 
to March 1998 VA discharge summary when it was noted that the 
veteran had last worked as a construction inspector in 1996.  
In addition, it was reported that a fellow veteran had noted 
that the veteran was "losing touch and unable to work."  

In this case, the Board finds that a TDIU rating is warranted 
following the termination of the 100 percent temporary total 
rating under 38 C.F.R. § 4.29, i.e., beginning April 1, 1998.  
There remains the question of whether a TDIU rating is 
warranted prior to the temporary total rating, which began 
with VA hospital admission on January 5, 1998.  

As stated above, the VA hospitalization commencing in January 
1998 is the earliest date as of which there is evidence of 
unemployability.  With that hospital admission also 
constituting an informal claim for a TDIU rating, it is also 
the earliest date as of which it is factually ascertainable 
that the veteran was unemployable.  

Even if the veteran's VA Form 21-4138, Statement in Support 
of Claim date August 1997, which was his claim for service 
connection for PTSD, were to be construed to be a claim for a 
TDIU rating, it was not factually ascertainable prior to the 
January 1998 VA hospital admission that he was unemployable.  
That claim made no mention of being unable to work or being 
unemployable.  

As such, it is the latter of the date of receipt of claim or 
the date which it is factually ascertainable that he was 
unemployable which is the proper effective date for the TDIU 
rating.  As stated, since he was in receipt of a 100 percent 
temporary total rating from January 5, 1998, to March 31, 
1998, the proper effective date for the TDIU rating is April 
1, 1998.  

With respect to extraschedular entitlement to a TDIU rating, 
this too requires evidence of unemployability which, as 
stated, is not shown prior to the VA hospitalization that 
began on January 5, 1998.  Accordingly, there is no basis for 
an earlier effective dated on an extraschedular basis.  




ORDER

An effective date of April 1, 1998, for the veteran's TDIU 
rating, but no earlier, is granted.  



____________________________________________
LINDA ANNE HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


